Exhibit 10.1



SECOND AMENDMENT TO LOAN FACILITY AGREEMENT


THIS SECOND AMENDMENT TO LOAN FACILITY AGREEMENT dated September 21, 2015 (this
“Amendment”) is entered into among Aaron’s, Inc., a Georgia corporation (the
“Sponsor”), the Guarantors, the Participants party hereto and SunTrust Bank, as
Servicer. All capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Loan Facility Agreement (as
defined below).


RECITALS


WHEREAS, the Sponsor, the Participants and SunTrust Bank, as Servicer, entered
into that certain Third Amended and Restated Loan Facility Agreement dated as of
April 14, 2014 (as amended by that certain First Amendment to Loan Facility
Agreement dated as of December 9, 2014 and as further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Facility
Agreement”);


WHEREAS, the Sponsor has requested certain amendments to the Loan Facility
Agreement, in connection with the proposed acquisition by the Sponsor or a
Domestic Subsidiary thereof of the Dent-A-Med Entities (as defined below) on or
after the Second Amendment Effective Date (the “Dent-A-Med Acquisition”);


WHEREAS, the Participants agree to such requested amendments subject to the
terms and conditions of this Amendment;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments to Loan Facility Agreement. The Loan Facility Agreement is
hereby amended as follows:


(a)    The following definitions are added in the appropriate alphabetical order
to Section 1.1 of the Loan Facility Agreement:


“DAMI Pledge Agreement” means that certain Collateral Pledge Agreement dated on
or about the Second Amendment Effective Date made and executed by Progressive
Finance in favor of Wells Fargo Bank, N.A.


“Dent-A-Med” means Dent-A-Med Inc., an Oklahoma corporation.


“Dent-A-Med Credit Agreement” means that certain Loan and Security Agreement
dated as of May 18, 2011 by and among the Dent-A-Med Entities, as co-borrowers,
the lenders party thereto and Wells Fargo Bank, N.A. (as successor by merger to
Wells Fargo Preferred Capital, Inc.), as agent for the lenders thereunder as in
effect on the Second Amendment Effective Date.


“Dent-A-Med Entities” means Dent-A-Med, Dent-A-Med Receivables Corporation, a
Delaware corporation, HC Recovery, Inc., an Oklahoma corporation and any other
direct or indirect subsidiary of Dent-A-Med formed after the Second Amendment
Effective Date.



1

--------------------------------------------------------------------------------



“Second Amendment to Loan Facility Agreement” means that certain Second
Amendment to Loan Facility Agreement dated as of the Second Amendment Effective
Date, by and among the Sponsor, the Guarantors, the Participants party thereto
and the Servicer.


“Second Amendment Effective Date” means September 21, 2015.


(b)    The following definitions in Section 1.1 of the Loan Facility Agreement
are amended as follows:


(i)    The definition of “Consolidated EBITDA” is amended to read as follows:


“Consolidated EBITDA” shall mean for the Sponsor and its Subsidiaries (other
than the Dent-A-Med Entities) for any period, an amount equal to the sum of (a)
Consolidated Net Income for such period plus (b) to the extent deducted in
determining Consolidated Net Income for such period, (i) Consolidated Interest
Expense, (ii) income tax expense, (iii) depreciation (excluding depreciation of
rental merchandise) and amortization, (iv) all other non-cash charges, (v)
closing costs, fees and expenses incurred during such period in connection with
the Closing Date Acquisition and the transactions contemplated by the
Transaction Documents and the Note Agreements, in each case paid during such
period to Persons that are not Affiliates of the Sponsor or any Subsidiary, not
to exceed $15,000,000 in the aggregate, (vi) one-time fees, costs and expenses
(including without limitation legal and other professional fees) in connection
with (x) the retirement and severance of Ronald W. Allen and David Buck and (y)
the bid by Vintage Capital Management to acquire the Sponsor, and other proxy
contests and shareholder proposals, including costs, expenses and fees relating
to responding to, defending and settling such matters, in each case to the
extent such fees, costs and expenses were incurred prior to the First Amendment
Effective Date, and (vii) transaction closing costs, fees and expenses actually
incurred during such period in connection with the negotiation and closing of
the First Amendment to Loan Facility Agreement, and the related amendments to
the Credit Agreement and the Note Agreements and the related transaction
documents, in each case paid during such period to Persons that are not
Affiliates of the Sponsor or any Subsidiary.


(ii)    The definition of “Consolidated Interest Expense” is amended to read as
follows:


“Consolidated Interest Expense” shall mean, for the Sponsor and its Subsidiaries
(other than the Dent-A-Med Entities) for any period determined on a consolidated
basis in accordance with GAAP, total cash interest expense, including without
limitation the interest component of any payments in respect of Capital Leases
Obligations capitalized or expensed during such period (whether or not actually
paid during such period).


(iii)    The definition of “Consolidated Lease Expense” is amended to read as
follows:


“Consolidated Lease Expense” shall mean, for any period, the aggregate amount of
fixed and contingent rentals payable by the Sponsor and its Subsidiaries (other
than the Dent-A-Med Entities) with respect to leases of real and personal
property (excluding Capital Lease Obligations) determined on a consolidated
basis in accordance with GAAP for such period.


(iv)    The definition of “Consolidated Net Income” is amended to read as
follows:

2





--------------------------------------------------------------------------------





“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Sponsor and its Subsidiaries (other than the Dent-A-Med Entities) for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets, (iii) any equity interest of the Sponsor or any Subsidiary of the
Sponsor (other than the Dent-A-Med Entities) in the unremitted earnings of any
Person that is not a Subsidiary and (iv) any income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Sponsor or any Subsidiary (other than the Dent-A-Med
Entities) on the date that such Person’s assets are acquired by the Sponsor or
any Subsidiary.


(v)    The definition of “Consolidated Total Debt” is amended to read as
follows:


“Consolidated Total Debt” shall mean, at any time, all then currently
outstanding obligations, liabilities and indebtedness of the Sponsor and its
Subsidiaries (other than the Dent-A-Med Entities) on a consolidated basis of the
types described in the definition of Indebtedness.


(vi)    The definition of “Material Domestic Subsidiary” is amended to read as
follows:


“Material Domestic Subsidiary” means any Domestic Subsidiary of the Sponsor that
has not already become a Guarantor (other than the Dent-A-Med Entities) that (a)
at any time (i) accounted for five percent (5.0%) of Consolidated EBITDA for any
period of four (4) Fiscal Quarters ended or (ii) holds assets with an aggregate
book value equal to or greater than five percent (5.0%) of the aggregate fair
market value of the total assets of the Sponsor and its Subsidiaries on a
consolidated basis or (b) when taken together with other Domestic Subsidiaries
that are not already Guarantors, (x) accounted for ten percent (10.0%) of
Consolidated EBITDA for any period of four (4) Fiscal Quarters ended or (y)
holds assets with an aggregate book value equal to or greater than ten percent
(10.0%) of the aggregate fair market value of the total assets of the Sponsor
and its Subsidiaries on a consolidated basis. Upon the acquisition of a new
Domestic Subsidiary or the merger or consolidation of any Person with or into an
existing Domestic Subsidiary (or the acquisition of other assets by an existing
Domestic Subsidiary), the qualification of the affected Domestic Subsidiary as a
“Material Subsidiary” pursuant to the foregoing requirements of this definition
shall be determined on a pro forma basis as if such Domestic Subsidiary had been
acquired or such merger, consolidation or other acquisition had occurred, as
applicable, at the beginning of the relevant period of four consecutive Fiscal
Quarters.


(vii)    The definition of “Permitted Acquisition” is amended to read as
follows:


“Permitted Acquisition” shall mean the Closing Date Acquisition, the Dent-A-Med
Acquisition (as such term is defined in the Second Amendment to Loan Facility
Agreement) and any other Acquisition (whether foreign or domestic) so long as,
in each case with respect to the Dent-A-Med Acquisition or any such other
Acquisition, (a) immediately before and after giving effect to such Acquisition,
no Credit Event or Unmatured Credit Event is in existence, (b) such Acquisition
has been approved by the board of directors of the Person being acquired prior
to any public announcement thereof, (c) to the extent such Acquisition is of a
Person or Persons that are not organized in the United States and/or of all or

3





--------------------------------------------------------------------------------



substantially all of the assets of a Person located outside the United States
and the aggregate EBITDA attributable to all Foreign Subsidiaries for the most
recently ended twelve month period (giving pro forma effect to such Acquisition)
exceeds twenty percent (20%) of Consolidated EBITDA for the most recently ended
twelve month period, the Sponsor complies with Section 6.10(b) hereof and (d)
immediately after giving effect to such Acquisition, the Sponsor and
Subsidiaries will not be engaged in any business other than businesses of the
type conducted by the Sponsor and its Subsidiaries on the Effective Date and
businesses reasonably related thereto. As used herein, Acquisitions will be
considered related Acquisitions if the sellers under such Acquisitions are the
same Person or any Affiliate thereof.


(c)    Clauses (a) and (b) of Section 6.1 of the Loan Facility Agreement are
amended to read as follows:


(a)    as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Sponsor, a copy of the annual audited report for such
Fiscal Year for the Sponsor and its Subsidiaries, containing a consolidated
balance sheet of the Sponsor and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Sponsor and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by Ernst & Young or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanation and without any qualification or exception as to scope
of such audit) to the effect that such financial statements present fairly in
all material respects the financial condition and the results of operations of
the Sponsor and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards. It is understood and agreed that the
requirements of this subsection (x) shall be satisfied by the delivery of the
applicable annual report on Form 10-K of the Sponsor to the Securities and
Exchange Commission if delivered within the applicable time period noted herein
and is available to the Participants on EDGAR and (y) are effective as of the
Closing Date;


(b)    as soon as available and in any event within 45 days after the end of
each Fiscal Quarter of each Fiscal Year of the Sponsor (other than the last
Fiscal Quarter), an unaudited consolidated balance sheet of the Sponsor and its
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and cash flows of the Sponsor and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of the Sponsor’s previous
Fiscal Year, all certified by the chief financial officer, treasurer or
controller of the Sponsor as presenting fairly in all material respects the
financial condition and results of operations of the Sponsor and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes. It is understood and
agreed that the requirements of this subsection (x) shall be satisfied by the
delivery of the applicable quarterly report on Form 10-Q of the Sponsor to the
Securities and Exchange Commission if delivered within the applicable time
period noted herein and is available to the Participants on EDGAR and (y) are
effective as of the Closing Date;


(d)    Section 6.10(d) of the Loan Facility Agreement is amended as follows:



4





--------------------------------------------------------------------------------



(d)    The Sponsor will cause any Domestic Subsidiary or any other Domestic
Controlled Affiliate (other than the Dent-A-Med Entities in the case of the
Dent-A-Med Credit Agreement or Progressive Finance solely in respect of its
obligations under the DAMI Pledge Agreement) that provides a Guarantee or
otherwise becomes liable (including as a borrower or co-borrower) in respect of
the obligations under any Note Purchase Agreement or any other agreement
providing for the incurrence of Indebtedness that is pari passu with the
Indebtedness under this Agreement to (1) become a Guarantor by executing
agreements in the form of Exhibit D and deliver simultaneously therewith similar
documents applicable to such Domestic Subsidiary described in Section 13.1 as
reasonably requested by the Servicer.    


(e)    Section 8.1 of the Loan Facility Agreement is amended by (i) deleting the
word “and” at the end of clause (k) thereof, (ii) re-labeling the existing
clause (l) as a new clause (m) and (iii) inserting the following new clause (l)
immediately after clause (k):


(l)    secured Indebtedness in an aggregate principal amount not to exceed
(including any such Indebtedness resulting from any exercise of any incremental
facility provisions) $110,000,000 under the Dent-A-Med Credit Agreement, as may
be amended and otherwise modified, so long as the terms of such facility are not
amended to be more restrictive than those in effect on the Second Amendment
Effective Date or in a manner materially adverse to the Participants and all
Indebtedness incurred thereunder remains non-recourse to the Sponsor or any of
its Subsidiaries (other than the Dent-A-Med Entities); and


(f)    Section 8.2 of the Loan Facility Agreement is amended by (i) deleting the
word “and” at the end of clause (f) thereof, (ii) replacing the “.” at the end
of clause (g) with “; and” and (iii) inserting the following new clause (h)
immediately after clause (g):


(h)    Liens securing Indebtedness permitted by Section 8.1(l); provided that
such Liens apply only to (i) the Capital Stock of Dent-A-Med and (ii) the assets
of the Dent-A-Med Entities, including the Capital Stock of any Subsidiaries of
Dent-A-Med.


(g)    Section 8.4 of the Loan Facility Agreement is amended by (i) deleting the
word “and” at the end of clause (j) thereof, (ii) re-labeling the existing
clause (k) as a new clause (l) and (iii) inserting the following new clause (k)
immediately after clause (j):


(k)    Investments by any Dent-A-Med Entity in any other Dent-A-Med Entity; and


(h)    Section 8.5 of the Loan Facility Agreement is amended by (i) re-labeling
the existing clause (iv) as a new clause (v) and (ii) inserting the following
new clause (iv) immediately after clause (iii):


(iv)    repayment in full by the Sponsor or the Dent-A-Med Entities of any
existing subordinated Indebtedness of the Dent-A-Med Entities on the Second
Amendment Effective Date in connection with the Sponsor’s acquisition of the
Dent-A-Med Entities and


(i)    Section 8.6 of the Loan Facility Agreement is amended by (i) re-labeling
the existing clause (f) as a new clause (g) and (ii) inserting the following new
clause (f) immediately after clause (e):


(f)    sales of receivables and other assets by the Dent-A-Med Entities to the
extent permitted by the Dent-A-Med Credit Facility and



5





--------------------------------------------------------------------------------



(j)    Section 8.8 of the Loan Facility Agreement is amended by (i) deleting the
word “and” at the end of clause (iii) thereof and (ii) inserting the following
new clause (v) immediately after clause (iv):


, and (v) clauses (a) and (b) shall not apply to restrictions or conditions
imposed by the Dent-A-Med Credit Agreement (in the case of clause (a), solely if
such restrictions and conditions apply only to the property or assets securing
such Indebtedness).


2.    Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions precedent in each case in a manner reasonably
satisfactory to the Servicer and each Participant:


(a)    Amendment. Receipt of a counterpart of this Amendment signed by each of
the Credit Parties, the Participants and the Servicer.
(b)    Amendments to Credit Documents. The Credit Agreement and the other Credit
Documents shall have been amended in a manner reasonably satisfactory to the
Servicer.


(c)    Amendments to Note Agreements. The Note Agreements shall have been (or
shall be substantially simultaneously herewith) amended in a manner reasonably
satisfactory to the Servicer.


(d)    Representations and Warranties. At the time of and immediately after
giving effect to this Amendment on the Second Amendment Effective Date, all
representations and warranties of each Credit Party set forth in the Operative
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by Material Adverse
Effect or other materiality, in which case such representations and warranties
shall be true and correct in all respects); provided, that to the extent such
representation or warranty relates to a specific prior date, such representation
or warranty shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by Material Adverse
Effect or other materiality, in which case such representations and warranties
shall be true and correct in all respects) only as of such specific prior
date.    


(e)    Fees and Attorney Costs. Receipt by the Servicer of all fees and other
amounts due and payable on or prior to the Second Amendment Effective Date,
including reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel to the Servicer) required
to be reimbursed or paid by the Sponsor hereunder, under any other Operative
Document and under any agreement with the Servicer.


3.    Miscellaneous.


(a)    This Amendment shall be deemed to be, and is, an Operative Document.


(b)    Each Credit Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Loan Facility Agreement or the other Operative Documents
or any certificates, documents, agreements and instruments executed in
connection therewith, (iii) affirms all of its obligations under the Operative
Documents, (iv) affirms that each of the Liens granted in or pursuant to the
Operative Documents are valid and subsisting and (v) agrees that this Amendment
shall in no manner impair or otherwise adversely affect any of the Liens granted
in or pursuant to the Operative Documents.



6





--------------------------------------------------------------------------------



(c)    Effective as of the Second Amendment Effective Date, all references to
the Loan Facility Agreement in each of the Operative Documents shall hereafter
mean the Loan Facility Agreement as amended by this Amendment.


(d)    Each of the Credit Parties hereby represents and warrants to the Servicer
and the Credit Parties as follows:


(i)    such Credit Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment;


(ii)    this Amendment has been duly executed and delivered by such Credit Party
and constitutes such Credit Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity); and


(iii)    no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Credit Party of this Amendment.


(e)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same agreement. Delivery of an executed counterpart
of this Amendment by telecopy, pdf or other similar electronic transmission
shall be effective as an original and shall constitute a representation that an
executed original shall be delivered.


(f)    This Amendment shall be construed in accordance with and be governed by
the law (without giving effect to the conflict of law principles thereof) of the
State of Georgia.


[Signature pages follow]







7





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


SPONSOR:
 
 
AARON’S, INC.
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
Executive Vice President and
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
GUARANTORS:
 
 
AARON INVESTMENT COMPANY,
 
 
 
as a Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
AARON’S PRODUCTION COMPANY,
 
 
 
as a Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
99LTO, LLC,
 
 
 
AARON’S LOGISTICS, LLC,
 
 
 
AARON’S PROCUREMENT COMPANY, LLC,
 
 
 
AARON’S STRATEGIC SERVICES, LLC,
 
 
 
each as a Guarantor
 
 
 
 
 
 
 
 
By:
AARON’S, INC., as sole Manager
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
Executive Vice President,
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


SECOND AMENDMENT TO LOAN FACILITY AGREEMENT
AARON’S, INC.



--------------------------------------------------------------------------------






 
 
 
PROGRESSIVE FINANCE HOLDINGS, LLC,
 
 
 
as a Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
Prog Finance Arizona, LLC
 
 
 
Prog Finance California, LLC
 
 
 
Prog Finance Florida, LLC
 
 
 
Prog Finance Georgia, LLC
 
 
 
Prog Finance Illinois, LLC
 
 
 
Prog Finance Michigan, LLC
 
 
 
Prog Finance New York, LLC
 
 
 
Prog Finance Ohio, LLC
 
 
 
Prog Finance Texas, LLC
 
 
 
Prog Finance Mid-West, LLC
 
 
 
Prog Finance North-East, LLC
 
 
 
Prog Finance South-East, LLC
 
 
 
Prog Finance West, LLC
 
 
 
NPRTO Arizona, LLC
 
 
 
NPRTO California, LLC
 
 
 
NPRTO Florida, LLC
 
 
 
NPRTO Georgia, LLC
 
 
 
NPRTO Illinois, LLC
 
 
 
NPRTO Michigan, LLC
 
 
 
NPRTO New York, LLC
 
 
 
NPRTO Ohio, LLC
 
 
 
NPRTO Texas, LLC
 
 
 
NPRTO Mid-West, LLC
 
 
 
NPRTO North-East, LLC
 
 
 
NPRTO South-East, LLC
 
 
 
NPRTO West, LLC,
 
 
 
each as a Guarantor
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


SECOND AMENDMENT TO LOAN FACILITY AGREEMENT
AARON’S, INC.



--------------------------------------------------------------------------------






 
 
 
By:
PROG LEASING, LLC, Sole Manager
 
 
 
 
 
 
 
 
 
By: PROGRESSIVE FINANCE
 
 
 
 
           HOLDINGS, LLC, Sole Manager
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
PANGO LLC, as a Guarantor
 
 
 
 
 
 
 
By:
PROGRESSIVE FINANCE HOLDINGS, LLC,
 
 
 
 
Sole Manager
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
PROG LEASING, LLC, as a Guarantor
 
 
 
 
 
 
 
 
By:
PROGRESSIVE FINANCE HOLDINGS, LLC,
 
 
 
 
Sole Manager
 
 
 
 
 
 
 
 
By:
/s/ Gilbert L. Danielson
 
 
 
Name:
Gilbert L. Danielson
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


SECOND AMENDMENT TO LOAN FACILITY AGREEMENT
AARON’S, INC.



--------------------------------------------------------------------------------






SERVICER:
 
 
SUNTRUST BANK,
 
 
 
as Servicer and as a Participant
 
 
 
 
 
 
 
 
By:
/s/ Garrett O’Malley
 
 
 
Name:
Garrett O’Malley
 
 
 
Title:
Director




SECOND AMENDMENT TO LOAN FACILITY AGREEMENT
AARON’S, INC.



--------------------------------------------------------------------------------






PARTICIPANTS:
 
 
BRANCH BANKING AND TRUST COMPANY,
 
 
 
as a lender
 
 
 
 
 
 
 
 
By:
/s/ Bradley B. Sands
 
 
 
Name:
Bradley B. Sands
 
 
 
Title:
Assistant Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
as a Participant
 
 
 
 
 
 
 
 
By:
/s/ Ryan Maples
 
 
 
Name:
Ryan Maples
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
FIFTH THIRD BANK,
 
 
 
as a participant
 
 
 
 
 
 
 
 
By:
/s/ Kenneth W. Deere
 
 
 
Name:
Kenneth W. Deere
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
SYNOVUS BANK,
 
 
 
as a participant
 
 
 
 
 
 
 
 
By:
/s/ John R. Frierson
 
 
 
Name:
John R. Frierson
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 










SECOND AMENDMENT TO LOAN FACILITY AGREEMENT
AARON’S, INC.



--------------------------------------------------------------------------------






 
 
 
CITIZENS BANK, N.A.,
 
 
 
as a participant
 
 
 
 
 
 
 
 
By:
/s/ Peter van der Horst
 
 
 
Name:
Peter van der Horst
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
REGIONS BANK,
 
 
 
as a participant
 
 
 
 
 
 
 
 
By:
/s/ Ryan Hammack
 
 
 
Name:
Ryan Hammack
 
 
 
Title:
Vice President




SECOND AMENDMENT TO LOAN FACILITY AGREEMENT
AARON’S, INC.

